Matter of Michael A. (2017 NY Slip Op 04901)





Matter of Michael A.


2017 NY Slip Op 04901


Decided on June 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2017

Tom, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


4271

[*1]In re Michael A., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Gary Solomon of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Melanie T. West of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about April 25, 2016, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of grand larceny in the fourth degree, and placed him with the Administration for Children's Services' Close to Home program for a period of 18 months, minus 7 days spent in predispositional detention, unanimously affirmed, without costs.
Appellant was required to preserve his contention that the court violated Family Court Act § 353.3(5) by not providing a sufficient record for its denial of full credit for the time he spent in detention (see generally Matter of Markim Q., 7 NY3d 405 [2006]), and we decline to review this unpreserved claim in the interest of justice. Appellant's claim is analogous to an adult defendant's claim that a substantively lawful sentence was imposed by way of a defective procedure, and such claims require preservation (People v Samms, 95 NY2d 52, 58 [2000]). As an alternative holding, we find that, at the dispositional hearing, the court provided a sufficient basis for the denial of credit, and it properly supplemented its oral determination through a subsequent written order.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 15, 2017
CLERK